Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 January 2022 has been entered.	
Formal Matters
Applicant's response, filed 31 January 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Status of Claims
Claims 1-14 are currently pending and have been examined.
Claims 1, 8-11, and 14 have been amended.
Claims  1-14 have been rejected.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP 16194795, filed on 20 October 2016. Accordingly, the effective filing date for the instant application is 20 October 2016.
 
Objections
Examiner acknowledges that appropriate correction to the previous objection has been made and withdraws the objections accordingly.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 – Statutory Categories of Invention:
Claims 1-14 are drawn to a product or a method, which are statutory categories of invention.

Step 2A – Judicial Exception Analysis, Prong 1:
Independent claim 1 recites one or more non-transitory media storing instructions, for gathering respondent input for determining a ranking of a respondent state to a plurality of alternate states, wherein each state is characterized by a plurality of attributes, wherein each attribute comprises a selected level from selectable levels, in part performing the steps of: receiving a quantity of states; storing the received states; causing [a display] to show the plurality of attributes for a state; receiving respondent selections of a level for at least one of the displayed attributes; storing the selected respondent levels as a the respondent state; obtaining a plurality of the alternate states via: determining, based on the selected respondent levels of the attributes of the respondent state and for each alternate state, a plurality of alternative levels of the respective attributes; causing [the display] to show, for each alternate state, the attributes with the alternate levels of the alternate state and at least one preference indication field for receiving a preference indication of the displayed alternate state relative to the respondent state; and transmitting the respondent state, the plurality of alternative levels of the respective attributes, and received respondent preference indications. These steps amount to methods of organizing human activity which includes functions relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors; and managing human mental activity (MPEP § 2106.04(a)(2)(II)(C) citing the abstract idea grouping for methods of organizing human activity for managing personal behavior or relationships or interactions between people – also note October 2019 Update: Subject Matter Eligibility on p. 5 stating certain activity between a person and a computer may fall within the “certain methods of organizing human activity” grouping)).
Independent claim 11 recites a method gathering respondent input for determining a ranking of a respondent state to a plurality of alternate wherein each state is characterized by a plurality of attributes where each attribute comprises a selected level from selectable levels, in part performing the steps of: receiving a quantity of states; storing the received states; causing [a display of a device] to show the plurality of attributes for a state; receiving respondent selections of a level for at least one of the displayed attributes; storing the selected respondent levels as the respondent state; obtaining a plurality of the alternate states via: determining, based on the selected respondent levels of the attributes of the respondent state and for each alternate state, a plurality of alternative levels of the respective attributes; causing [the display] to show, for each alternate state, the attributes with the alternate levels of the alternate state and at least one preference indication field for receiving a preference indication of the displayed alternate state relative to the respondent state; and transmitting the respondent state, the plurality of alternate levels of the respective attributes, and received respondent preference indications. These steps amount to methods of organizing human activity which includes functions relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors; and managing human mental activity (MPEP § 2106.04(a)(2)(II)(C) citing the abstract idea grouping for methods of organizing human activity for managing personal behavior or relationships or interactions between people – also note October 2019 Update: Subject Matter Eligibility on p. 5 stating certain activity between a person and a computer may fall within the “certain methods of organizing human activity” grouping)).
Independent claim 14 recites one or more non-transitory media storing instructions that, when executed by one or more microprocessors performing the steps of: receiving a quantity of states, wherein each state comprises a plurality of attributes, wherein each attribute comprises a level from available levels; storing the received states; generating [a first user interface] comprising a plurality of fields, wherein each field corresponds to one attribute of a state; receiving, for each field, user selection of a level from available levels for each attribute; storing, as a user state, the selected levels for the attributes; repeatedly performing steps comprising: selecting, from the user state, two of the attributes; generating an alternative level, for each of the selected two attributes, of the available levels, wherein the alternative level is different from the user selection of the level for that respective attribute wherein a combination of the selected attributes with their alternative levels and remaining attributes, of the user state, with the user selected levels comprise an alternative state; modifying, based on the alternative state, [the first user interface] to display the alternative state; generating [a second user interface] comprising at least one field configured to receive a user preference of the alternative state relative to stored user state; receiving the user preference of the comparison; and storing the user preference of the alternative state; transmitting the stored user state, the alternative levels of the selected two attributes, and the user preference of the alterative state; and receiving a comparison of the user state and the user preference of a reconstructed alternative state with user states of other users and user preferences of reconstructed alternative states of the other users. These steps amount to methods of organizing human activity which includes functions relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors; and managing human mental activity (MPEP § 2106.04(a)(2)(II)(C) citing the abstract idea grouping for methods of organizing human activity for managing personal behavior or relationships or interactions between people – also note October 2019 Update: Subject Matter Eligibility on p. 5 stating certain activity between a person and a computer may fall within the “certain methods of organizing human activity” grouping)).
Step 2A – Judicial Exception Analysis, Prong 2:
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer [MPEP 2106.05(f)].
Claim 1 recites one or more non-transitory media storing instructions, one or more microprocessors of a device, a display, a memory, a remote computer, and a central computer. The specification does not provide specific structure for these computer components. The use of one or more non-transitory media storing instructions, one or more microprocessors of a device, a display, a memory, a remote computer, and a central computer only recites the computer with corresponding hardware as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”). 
Claim 11 recites a display of a device, a memory, a remote computer, and a central computer. The specification does not provide specific structure for these computer components. The use of a display of a device, a memory, a remote computer, and a central computer, for displaying and storing data to be transmitted and saving data on a computer, only recites the display of a device, the memory, the remote computer, and the central computer as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”). 
Claim 14 recites one or more non-transitory media of a device, one or more microprocessors, a memory, user interfaces, and a remote computer. The specification does not provide specific structure for these computer components. The use of one or more non-transitory media of a device, one or more microprocessors, a memory, user interfaces, and a remote computer, for displaying and storing data to be transmitted, only recites the computer with corresponding hardware as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
The above claims, as a whole, are therefore directed to an abstract idea.
Step 2B – Additional Elements that Amount to Significantly More: 
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer. 
Claim 1 recites one or more non-transitory media storing instructions, one or more microprocessors of a device, a display, a memory, a remote computer, and a central computer. 
Claim 11 recites a display of a device, a memory, a remote computer, and a central computer. The specification does not provide specific structure for these computer components. 
Claim 14 recites one or more non-transitory media of a device, one or more microprocessors, a memory, user interfaces, and a remote computer.
These additional elements therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”).
Each additional element under Step 2A, Prong 2 is analyzed in light of the specification’s explanation of the additional element’s structure. The claimed invention’s additional elements do not have sufficient structure in the specification to be considered a not well-understood, routine, and conventional use of generic computer components. Note that the specification can support the conventionality of generic computer components if “the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” (Berkheimer in III. Impact on Examination Procedure, A. Formulating Rejections, 1. on p. 3).
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.
Abbreviated Analysis for Depending Claims: 
The dependent claims 2-8 and 12-13 have been given the full two part analysis including analyzing the additional limitations both individually and in combination. Each of these steps of the dependent claims only serve to further limit or specify the features of independent claims, and hence are nonetheless directed towards fundamentally the same abstract idea as the independent claim and utilize the additional elements already analyzed in the expected manner. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea. The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the dependent claims do not introduce new additional elements; and performing the further narrowed abstract ideas of the dependent claims on the additional elements of independent claims 1 and 11, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and does not provide improvements to the functioning of computing systems or to another technology or technical field. Therefore, the claims amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Similarly, the additional recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For the reasons stated, these claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. § 101. 
Claim 9 recites a device comprising a display, a communication port, a memory and one or more microprocessors, for controlling the display and arranged for communicating, via the communication port, with a central computer and controlled based on computer instructions, according to claim 1, stored in the memory. The specification does not provide specific structure for these computer components. The use of a device comprising a display, a communication port, a memory and one or more microprocessors, for controlling the display and arranged for communicating, via the communication port, with a central computer and a computer program product according to claim 1 stored in the memory only recites the device with corresponding hardware as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”). These additional elements therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”).
Claim 10 recites a system comprising a central computers; and a device comprising- a display, a communication port, a memory, and one or more microprocessors for controlling the display and arranged for communicating, via the communication port, with the central computer, wherein the devices configured to store the instructions according to claim 1. The specification does not provide specific structure for these computer components. The use of a system comprising a central computers; and a device comprising- a display, a communication port, a memory, and one or more microprocessors for controlling the display and arranged for communicating, via the communication port, with the central computer, wherein the device is configured to store the instructions according to claim 1 only recites the plurality of devices with corresponding hardware as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”). These additional elements therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”).

Claims 1-14 are therefore rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112 
Examiner acknowledges Applicant’s arguments in regard to the previous 35 U.S.C. 112(a) rejection. Examiner agrees with Applicant’s assertions and withdraws the rejection accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Paul F. M. Krabbe, A Generalized Measurement Model to Quantify Health: The Multi-Attribute Preference Response Model, 8(11) PLoS One 1-12 (Nov. 21, 2013)[hereinafter Krabbe] in view of Huyn et al. (US App Pub No 2002/0035486)[hereinafter Huyn].
As per claim 1, Krabbe teaches the following:
wherein each state is characterized by a plurality of attributes is taught in the § Data Collection on p. 7 col 2 (teaching on a patient's overall health state/status being assessed by a set of health attributes );
where each attribute comprises a selected level from selectable levels is taught in the § Data Collection on p. 7 col 2 (teaching on each health attribute being assigned a level);
causing a display, of the device, to show the plurality of attributes for a state is taught in the § Data Collection on p. 7 col 2 (teaching on receiving a patient's input for each attribute level reflecting the patient's perceived personal health condition);
receiving respondent selections of a level for at least one of the displayed attributes is taught in the § Data Collection on p. 7 col 2 (teaching on receiving a patient's input for each attribute level reflecting the patient's perceived personal health condition);
obtaining a plurality of the alternate states via: determining, based on the selected respondent levels of the attributes of the respondent state and for each alternate state, a plurality of alternative levels of the respective attributes is taught in the § Data Collection on p. 7 col 2, § Pivot Designs on p. 7, and in Figure 4 on p. 9 (teaching on obtaining alternative states and corresponding attribute levels different (here - slightly deviating) from the determined patient state);
causing the display to show, for each alternate state, the attributes with the alternate levels of the alternate state is taught in the Figure 4 on p. 9 (teaching on a display containing the alternative states with the corresponding attributes and attribute levels (i.e. "problems to walk about" attribute and corresponding "severe" level)); -AND-
and at least one preference indication field, on the display, for receiving a preference indication of the displayed alternate state relative to the respondent state is taught in the Figure 4 on p. 9 (teaching on a display containing patient preference icons (here answering "Yes" or "No") indicating the patient's perceived health in relation to the alternate state).
Krabbe fails to teach the following limitation of claim 1; Huyn, however, does teach:
one or more non-transitory media storing instructions for gathering respondent input for determining a ranking of a respondent state to a plurality of alternate states is taught in the Detailed Description in ¶ 0044, ¶ 0094-96 and in the Figures at fig. 15 (teaching on a computer software for gathering response input to determine a state of the respondent (here the states are related to a medical area of interest - ENT, emotional well being, eyes, head and neck, abdomen etc.) wherein each area is given a numerical relevancy ranking presented as a percentage);
the instructions, when executed by one or more microprocessors of a device, cause the one or more microprocessors to perform steps comprising is taught in the Detailed Description in ¶ 0044, ¶ 0046, ¶ 0037, ¶ 0094-96 and in the Figures at fig. 2 (teaching on a computer with survey software instructions wherein the computer may show the survey questions/data on a display);
receiving, from a remote computer, a quantity of states; storing, in a memory of the device, the received states is taught in the Detailed Description in ¶ 0047, ¶ 0044, and ¶ 0094-96 (teaching on receiving from a central processor and saving locally the questionnaire on a single computer wherein the response data related to the state of the respondent is maintained on the personal database of the single, user computer until uploaded to the central processor later);
storing, in the memory of the device, the selected respondent levels as the respondent state is taught in the Detailed Description in ¶ 0073-74, ¶ 0048, and ¶ 0095  (teaching on storing the respondent responses for the level's attribute questions and determining a state from said responses (here a particular combination of responses is classified as a "positive response" state and triggers the next level of attribute questions)); -AND-
and transmitting, to the central computer, the respondent state, the plurality of alternate levels of the respective attributes, and received respondent preference indications is taught in the Detailed Description in ¶ 0041, ¶ 0044, ¶ 0047, ¶ 0072-75, ¶ 0084 and the Figures at fig. 3 (teaching on transmitting the patient completed questionnaire information back to the central computer for saving).
One having ordinary skill in the art at the time the invention was filed would combine the health state Multi-Attribute Preference Response Model of Krabbe with the computer application for collecting questionnaire responses of Huyn with the motivation of creating “a patient-centered questionnaire system that dynamically selects questions for presentation, allows flexibility in questionnaire design, obtains comprehensive information, and incorporates existing medical wisdom” (Huyn in the Background in ¶ 0012).
As per claim 2, the combination of Krabbe and Huyn teaches all of the limitations of claim 1. Krabbe also teaches the following:
the one or more non-transitory media according to claim 1, wherein the instructions are further configured to, when executed, perform steps comprising: causing, by the one or more microprocessors of the device, to display the plurality of alternate states, wherein a quantity of the determined alternate states is fewer than all possible alternative states is taught in the § Data Collection on p. 7 col 2 (teaching on obtaining alternative states from a pool (treated as synonymous to fewer than all possibilities) of similar states to the patient's state).
As per claim 3, the combination of Krabbe and Huyn teaches all of the limitations of claim 2. Krabbe also teaches the following:
the one or more non-transitory media according to claim 2, wherein the instructions for determining the plurality of alternate levels for each alternate state are further configured to, when executed, perform steps comprising: randomly selecting a level for one or more attributes of each alternate state is taught in the § Data Collection on p. 7 col 2, § Random utility model on p. 3, and § Multinomial model on p. 4 (teaching on introducing random variables into the model to better take into account uncertainty wherein the random variable may be attributes of the alternate states).
As per claim 4, the combination of Krabbe and Huyn teaches all of the limitations of claim 1. Krabbe also teaches the following:
the one or more non-transitory media according to claim 1, wherein the instructions causing the display to show the alternate levels of the alternate state are further configured to, when executed, perform steps comprising: causing the display to show, for each of the alternate states, a mark-up of specific attributes of the displayed alternate state where levels of the specific attributes of the displayed alternate state differs from levels of the respective specific attributes in the respondent state is taught in the § Individual Choices of Health Domains on p. 8, § Data Collection on p. 7 col 2, § Pivot Designs on p. 7, and in Figure 4 on p. 9 (teaching on obtaining alternative states and corresponding attribute levels different (here - slightly deviating) from the determined patient state wherein an embodiment includes attributes (health domains) that are not part of individual judgmental tasks and therefore any assigned level would be necessarily different from the patient's level).
As per claim 5, the combination of Krabbe and Huyn teaches all of the limitations of claim 1. Krabbe fails to teach the following; Huyn, however, does teach:
the one or more non-transitory media according to claim 1, wherein the instructions causing the display to show the plurality of attributes are further configured to, when executed, perform steps comprising: causing simultaneous display of the attributes for allowing the respondent selection of the levels of the attributes is taught in the Detailed Description in ¶ 0072-75, in the Figures at fig. 11B and fig. 9B reference characters 132, 134, 136, and 138 (teaching on displaying all attribute questions and corresponding level response options to the respondent at the same time).
One having ordinary skill in the art at the time the invention was filed would combine the health state Multi-Attribute Preference Response Model of Krabbe with the computer application for collecting questionnaire responses wherein the application displays the attributes and levels together of Huyn with the motivation of representing the relationships among questions (Huyn in the Detailed Description in ¶ 0075).
As per claim 6, the combination of Krabbe and Huyn teaches all of the limitations of claim 1. Krabbe fails to teach the following; Huyn, however, does teach:
the one or more non-transitory media according to claim 1, wherein the instructions are further configured to, when executed, perform steps comprising: causing, after obtaining the plurality of alternate states and via respondent interaction with a displayed toggle field, an alternating display between one of the alternate states and the respondent state is taught in the Detailed Description in ¶ 0062, in the Figures at fig 11B, and fig. 9B reference characters 140, 142, and 144 (teaching on allowing the user to return to the previous state with corresponding answer already selected via a toggle button for backward (browser's back button) and forward (continue button) to allow respondent to change level selection).
One having ordinary skill in the art at the time the invention was filed would combine the health state Multi-Attribute Preference Response Model of Krabbe with the computer application for collecting questionnaire responses wherein the application display toggles between display views of Huyn with the motivation of creating “a user-friendly interface” (Huyn in the Detailed Description in ¶ 0067).
As per claim 7, the combination of Krabbe and Huyn teaches all of the limitations of claim 1. Krabbe fails to teach the following; Huyn, however, does teach:
the one or more non-transitory media according to claim 1, wherein the instructions to cause display of the attributes with the alternate state are further configured to, when executed, perform steps comprising: causing, in response to an input via the preference indication field, displaying a next one of the alternative states is taught in the Detailed Description in ¶ 0055 and in the Figures at fig. 9B reference character 138 (teaching on adjusting the display for the next state with corresponding attribute questions upon completion of the form (i.e. moving from root form to condition specific forms)).
One having ordinary skill in the art at the time the invention was filed would combine the health state Multi-Attribute Preference Response Model of Krabbe with the computer application for collecting questionnaire responses wherein the application display moves through input questions after a question is answered of Huyn with the motivation of a user interface wherein “the linkages between forms then appear more as a network than as a linear flow” (Huyn in the Detailed Description in ¶ 0056).
As per claim 8, the combination of Krabbe and Huyn teaches all of the limitations of claim 1. Krabbe also teaches the following:
the one or more non-transitory media according to claim 1, wherein the instructions to cause display of the attributes with the alternate levels of the alternate state are further configured to, when executed, perform steps comprising: causing display of the preference indication field and an alternative preference indication field is taught in the Figure 4 on p. 9 (teaching on a display containing patient preference icons (here answering a "Yes" preference or "No" alternate preference) indicating the patient's perceived health in relation to the alternate state).
As per claim 9, the combination of Krabbe and Huyn teaches all of the limitations of claim 1. Krabbe fails to teach the following; Huyn, however, does teach:
a device comprising a display, a communication port, a memory and one or more microprocessors, for controlling the display and arranged for communicating, via the communication port, with a central computer and controlled based on computer instructions, according to claim, stored in the memory is taught in the Detailed Description in ¶ 0044-46 (teaching on a device with a display, communication port, and a processor for controlling the device (necessarily having microprocessors for each sub component) that can communicate with a central computer).
One having ordinary skill in the art at the time the invention was filed would combine the health state Multi-Attribute Preference Response Model of Krabbe with the computer application for collecting questionnaire responses of Huyn with the motivation of creating “a patient-centered questionnaire system that dynamically selects questions for presentation, allows flexibility in questionnaire design, obtains comprehensive information, and incorporates existing medical wisdom” (Huyn in the Background in ¶ 0012).
As per claim 10, the combination of Krabbe and Huyn teaches all of the limitations of claim 1. Krabbe fails to teach the following; Huyn, however, does teach:
a system comprising a central computers; and a device comprising a display, a communication port, a memory, and one or more microprocessors for controlling the display and arranged for communicating, via the communication port, with the central computer, wherein the device is configured to store the instructions according to claim 1 is taught in the Detailed Description in ¶ 0044-46 (teaching on a device with a display, communication port, and a processor for controlling the device (necessarily having microprocessors for each sub component) that can communicate with a central computer wherein the computer program can be processed locally or on the remote device).
One having ordinary skill in the art at the time the invention was filed would combine the health state Multi-Attribute Preference Response Model of Krabbe with the computer application for collecting questionnaire responses of Huyn with the motivation of creating “a patient-centered questionnaire system that dynamically selects questions for presentation, allows flexibility in questionnaire design, obtains comprehensive information, and incorporates existing medical wisdom” (Huyn in the Background in ¶ 0012).

As per claim 11, Krabbe teaches the following:
wherein each state is characterized by a plurality of attributes is taught in the § Data Collection on p. 7 col 2 (teaching on a patient's overall health state/status being assessed by a set of health attributes );
where each attribute comprises a selected level from selectable levels is taught in the § Data Collection on p. 7 col 2 (teaching on each health attribute being assigned a level);
causing a display of a device to show the plurality of attributes for a state is taught in the § Data Collection on p. 7 col 2 (teaching on receiving a patient's input for each attribute level reflecting the patient's perceived personal health condition);
receiving respondent selections of a level for at least one of the displayed attributes is taught in the § Data Collection on p. 7 col 2 (teaching on receiving a patient's input for each attribute level reflecting the patient's perceived personal health condition);
obtaining a plurality of the alternate states via: determining, based on the selected respondent levels of the attributes of the respondent state and for each alternate state, a plurality of alternative levels of the respective attributes is taught in the § Data Collection on p. 7 col 2, § Pivot Designs on p. 7, and in Figure 4 on p. 9 (teaching on obtaining alternative states and corresponding attribute levels different (here - slightly deviating) from the determined patient state);
causing the display to show, for each alternate state, the attributes with the alternate levels of the alternate state is taught in the Figure 4 on p. 9 (teaching on a display containing the alternative states with the corresponding attributes and attribute levels (i.e. "problems to walk about" attribute and corresponding "severe" level));
and at least one preference indication field, on the display, for receiving a preference indication of the displayed alternate state relative to the respondent state; and is taught in the Figure 4 on p. 9 (teaching on a display containing patient preference icons (here answering "Yes" or "No") indicating the patient's perceived health in relation to the alternate state).
Krabbe fails to teach the following limitation of claim 11; Huyn, however, does teach:
a method for gathering respondent input for determining a ranking of a respondent state to a plurality of alternate is taught in the Detailed Description in ¶ 0044, ¶ 0094-96 and in the Figures at fig. 15 (teaching on a computer software for gathering response input to determine a state of the respondent (here the states are related to a medical area of interest - ENT, emotional well being, eyes, head and neck, abdomen etc.) wherein each area is given a numerical relevancy ranking presented as a percentage);
the method comprising: receiving, from a remote computer, a quantity of states; storing, in a memory of the device, the received states is taught in the Detailed Description in ¶ 0047, ¶ 0044, and ¶ 0094-96 (teaching on receiving from a central processor and saving locally the questionnaire on a single computer wherein the response data related to the state of the respondent is maintained on the personal database of the single, user computer until uploaded to the central processor later);
storing, in the memory of the device, the selected respondent levels as the respondent state is taught in the Detailed Description in ¶ 0046, ¶ 0073-74, ¶ 0048, and ¶ 0095  (teaching on storing the respondent responses in a local user device memory for the level's attribute questions and determining a state from said responses (here a particular combination of responses is classified as a "positive response" state and triggers the next level of attribute questions)); -AND-
transmitting, to the central computer, the respondent state, the plurality of alternative levels of the respective attributes, and received respondent preference indications is taught in the Detailed Description in ¶ 0041, ¶ 0044, ¶ 0047, ¶ 0072-75, ¶ 0084 and the Figures at fig. 2 (teaching on transmitting the patient completed questionnaire information back to the central computer for saving).
One having ordinary skill in the art at the time the invention was filed would combine the health state Multi-Attribute Preference Response Model of Krabbe with the computer application for collecting questionnaire responses of Huyn with the motivation of creating “a patient-centered questionnaire system that dynamically selects questions for presentation, allows flexibility in questionnaire design, obtains comprehensive information, and incorporates existing medical wisdom” (Huyn in the Background in ¶ 0012).
As per claim 12, the combination of Krabbe and Huyn teaches all of the limitations of claim 11. Krabbe also teaches the following:
a method according to claim 11, wherein the plurality of alternative states is determined by the device, and wherein a quantity of the determined alternative states is fewer than all possible alternative states is taught in the § Data Collection on p. 7 col 2 (teaching on obtaining alternative states from a pool (treated as synonymous to fewer than all possibilities) of similar states to the patient's state).
As per claim 13, the combination of Krabbe and Huyn teaches all of the limitations of claim 12. Krabbe also teaches the following:
a method according to claim 12, wherein the determination of the plurality of alternative states is performed, on one or more microprocessors of the device, via randomly selecting a level for one or more attributes of each alternate state is taught in the § Data Collection on p. 7 col 2, § Random utility model on p. 3, and § Multinomial model on p. 3 (teaching on introducing random variables into the model to better take into account uncertainty wherein the random variable may be attributes of the alternate states).

As per claim 14, Krabbe teaches the following:
wherein each state is characterized by a plurality of attributes is taught in the § Data Collection on p. 7 col 2 (teaching on a patient's overall health state/status being assessed by a set of health attributes );
wherein each attribute comprises a level from available levels is taught in the § Data Collection on p. 7 col 2 (teaching on each health attribute being assigned a level);
comprising a plurality of fields, wherein each field corresponds to one attribute of a state is taught in the § Data Collection on p. 7 col 2 (teaching on collecting a patient's input for each attribute level reflecting the patient's perceived personal health condition);
storing, in the memory of the device and as a user state, the selected levels for the attributes is taught in the § Data Collection on p. 7 col 2 (teaching on each health attribute being assigned a level and the selected health attribute levels indicating the patient's overall health state);
repeatedly performing steps comprising: selecting, from the user state, two of the attributes; generating, by the one or more processors of the device, an alternative level, for each of the selected two attributes, of the available levels, wherein the alternative level is different from the user selection of the level for that respective attribute wherein a combination of the selected attributes with their alternative levels and remaining attributes, of the user state, with the user selected levels comprise an alternative state is taught in the § Data Collection on p. 7 col 2, § Pivot Designs on p. 7, and § Conclusions on p. 10 (teaching on obtaining alternative states and corresponding attribute levels different (here - slightly deviating) from the determined patient state wherein the analyzed attributes (here 5 attributes are provided) are self selected by the patient and necessarily the same);
modifying, by the one or more processors of the device and based on the alternative state, the first user interface to display the alternative state; generating, by the one or more processors of the device, a second user interface comprising at least one field configured to receive a user preference of the alternative state relative to stored user state is taught in the Figure 4 on p. 9 (teaching on a display containing the alternative states with the corresponding attributes and attribute levels (i.e. "problems to walk about" attribute and corresponding "severe" level)); -AND-
receiving the user preference of the comparison; and is taught in the § Data Collection on p. 7 col 2, § Pivot Designs on p. 7, and in Figure 4 on p. 9 (teaching on receiving patient data via patient preference icons (here answering "Yes" or "No") indicating the patient's perceived health in relation to the alternate state).
Krabbe fails to teach the following limitation of claim 14; Huyn, however, does teach:
one or more non-transitory media storing instructions that, when executed by one or more microprocessors of a device, cause the one or more microprocessors to perform steps comprising is taught in the Detailed Description in ¶ 0044, ¶ 0094-96 and in the Figures at fig. 15 (teaching on a computer software for gathering response input to determine a state of the respondent (here the states are related to a medical area of interest - ENT, emotional well being, eyes, head and neck, abdomen etc.) wherein each area is given a numerical relevancy ranking presented as a percentage);
receiving, from a remote computer, a quantity of states …storing, in a memory of the device, the received states is taught in the Detailed Description in ¶ 0047, ¶ 0044, and ¶ 0094-96 (teaching on receiving from a central processor and saving locally the questionnaire on a single computer wherein the response data related to the state of the respondent is maintained on the personal database of the single, user computer until uploaded to the central processor later);
generating, by the device, a first user interface is taught in the Detailed Description in ¶ 0044, ¶ 0094-96 and in the Figures at fig. 15 (teaching on a dynamic user interface on a display for gathering response input);
receiving, for each field, user selection of a level from available levels for each attribute is taught in the Detailed Description in ¶ 0073-74, ¶ 0048, and ¶ 0095  (teaching on receiving and storing the respondent responses for the level's attribute questions and determining a state from said responses (here a particular combination of responses is classified as a "positive response" state and triggers the next level of attribute questions));
storing the user preference of the alternative state is taught in the Detailed Description in ¶ 0073-74, ¶ 0041, ¶ 0044-48, and ¶ 0095  (teaching on transmitting and storing the respondent responses);
transmitting, to a remote computer, the stored user state, the alternative levels of the selected two attributes, and the user preference of the alternative state; and is taught in the Detailed Description in ¶ 0041, ¶ 0044, ¶ 0047, ¶ 0072-75, ¶ 0084 and the Figures at fig. 3 (teaching on transmitting the patient completed questionnaire information back to the central computer for saving); -AND-
receiving, from the remote computer, a comparison of the user state and the user preference of a reconstructed alternative state with user states of other users and user preferences of reconstructed alternative states of the other users is taught in the Detailed Description in ¶ 0041, ¶ 0044, ¶ 0046, ¶ 0072-75, ¶ 0084 and the Figures at fig. 3 (teaching on a central processor receiving the patient completed questionnaire information from the user device).
One having ordinary skill in the art at the time the invention was filed would combine the health state Multi-Attribute Preference Response Model of Krabbe with the computer application for collecting questionnaire responses of Huyn with the motivation of creating “a patient-centered questionnaire system that dynamically selects questions for presentation, allows flexibility in questionnaire design, obtains comprehensive information, and incorporates existing medical wisdom” (Huyn in the Background in ¶ 0012).

Response to Affidavit/Declaration
The declaration under 37 CFR 1.132 filed 31 January 2022 is insufficient to overcome the rejection of claims 1-14 based upon 35 USC § 101  as set forth in the last Office action. The declaration asserts that the claimed invention provides the benefits of monitoring patient with medium chronic disease from a distance, improving treatment to patients, permitting patients to become more actively involved in their treatments, and reducing costs by limiting in-person, telephone, and telepresence visits. The declaration further asserts that the technical advancements are in the generation and processing of questionnaires in the inventive manner presented in the claims. While Examiner submits that the claimed invention may provide these benefits, these benefits do not amount to an improvement to technology, but instead, an improvement to the abstract idea of organizing human activity related to medical questionnaire design. The claims address a problem in the abstract idea of questionnaire generation, design, and processing, not a problem rooted in a specific technological environment. An improvement in the abstract idea itself is not an improvement in technology – to show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology (MPEP § 2106.05(a)(II)). Here, the use of generic computer components to implement the questionnaire generation and processing seem analogous to MPEP § 2106.05(a)(II) examples that the courts have indicated may not be sufficient to show an improvement to technology, example iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48.
The declaration then asserts that instant application provides a technological improvement to network latency inherent in bidirectional communications required for surveys wherein an individual answers a question and must wait for a central computer to send the next question. While Examiner respects that the survey examples provided in the declaration may function on a system wherein a central computer relays new questions over a network to a user in response to receiving a question answer, Examiner is not convinced the proposed remote system design is the singular questionnaire system’s architecture known to one of ordinary skill in the art as evidenced by Huyn teaching on a web based processing system architecture, Examiner notes that the central/remote server configuration is one of a few specific configuration embodiments, wherein an alternative embodiment includes the configuration wherein the entire questionnaire is performed using a single computer (Huyn in the Detailed Description in ¶ 0047 and in Fig. 3). Furthermore, the declaration fails to demonstrate evidence of the network latency improvement provided by the instant claim’s questionnaire design and implementation outside of mere allegations that one of ordinary skill in the art would recognize that such improvements of reducing the bandwidth required to successfully conduct a survey. 
Similarly, the declaration asserts that the instant claims provide a technical solution to a technical problem via a system wherein no network connection would be required to complete the survey or fewer transmission of data must be sent between the central computer and the remote user devices. Examiner does not believe connectivity nor transmission volumes (see network latency above) to be a technical problem in the art – as stated above, Huyn teaching a configuration wherein the entire questionnaire is performed using a single computer, followed by uploading of the response data to a more functionally robust database for permanent storage and processing (Huyn in the Detailed Description in ¶ 0047 and in Fig. 3). 
Response to Arguments
Applicant's arguments filed for claims 1-14 filed 31 January 2022 with respect to 35 USC § 101 have been fully considered but they are not persuasive.
Applicant asserted that "certain methods of organizing human activity" may only be selected from the provided groupings and that the instant claims do not fit into the enumerated categories – notably the sub-grouping "managing personal behavior or relationships or interactions between people" include social activities, teaching, and following rules or instructions. Examiner disagreed. The human interaction subgroup “managing personal behavior or relationships or interactions between people” would include a questionnaire distribution system. It is important to note that the text within the parentheses stating social activities, teaching, and following rules or instructions are provided as examples and not an exclusive listing and that the October 2019 Update: Subject Matter Eligibility on p. 5 stating certain activity between a person and a computer may fall within the “certain methods of organizing human activity” grouping.
Applicant then asserts that the claims recite a practical application of how questionnaires are generated and respondents’ answers are used to generated alternative states. Examiner disagrees that this amounts to a practical application. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception (see MPEP § 2106.04(d) - Integration of a Judicial Exception Into A Practical Application). The court has provided limitations that are indicative that an additional element (or combination of elements) may have integrated the exception into a practical application and limitations that did not integrate a judicial exception into a practical application (see MPEP § 2106.04(d)(I) – Relevant Considerations for Evaluating Whether Additional Elements integrate a Judicial Exception into a Practical Application). Here the instant claims seem more analogous to "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f).  
Finally, Applicant asserts that the elements Examiner asserts are a part of the abstract idea are not well understood, routine, or conventional activity in the field. Without commenting on the conventionality of the limitations, Examiner sustains that as the limitations are a part of the abstract idea, the consideration under Step 2B is if the additional elements, alone or in combination, are well-understood, routine and conventional in the field – the novelty of the abstract idea is not considered relevant under the Step 2B analysis. Here, the additional elements, alone or in combination, amount to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014).
Examiner acknowledges Applicant’s arguments in regard to the previous 35 U.S.C. 112(a) rejection. Examiner aggress with Applicant’s assertions and withdraws the rejection accordingly.
Applicant's arguments filed for claims 1-14 filed 31 January 2022 with respect to 35 USC § 103 have been fully considered but they are not persuasive. Applicant asserts that the Krabbe 2013 fails to teach on determining alternative states on the device while Huyn only teaches on generating the questions on a remote web server in a remote processing site. While Fig 4 of Huyn teaches on a web based processing system architecture, Examiner notes this is one of a few specific configuration embodiments, wherein an alternative embodiment includes the configuration wherein the entire questionnaire is performed using a single computer (Huyn in the Detailed Description in ¶ 0047 and in Fig. 3). Therefore, Examiner asserts that the combination of Krabbe 2013 and Huyn teaches on the instant claims. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Lake et al. (US App Pub No 2019/0019573)(see for an additional example of a layered questionnaire application for assessing patient health); -AND-
Kriebel et al. (US App Pub No 2014/0095513)(see for an additional example of a layered data model for collecting and reporting survey data).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN LYNN JACKSON whose telephone number is (571)272-5389.  The examiner can normally be reached on Monday-Friday 6:30AM-5:00PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L.J./Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626